ORDER
PER CURIAM:
Carl Lesieur appeals the judgment of the trial court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Lesieur was convicted by a Boone County jury of two counts of second-degree statutory rape and sentenced to seven years on each count, to run consecutively to each other and to other sentences Lesieur was serving. We affirmed his direct appeal. Lesieur now alleges that he received ineffective assistance of counsel regarding the cross examination of two witnesses at trial. We affirm. A memorandum explaining our *484decision has been provided to the parties. Rule 84.16(b).